Citation Nr: 0007143	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include a 
cysto-tumor and papilledema of the eyes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The appellant had active duty for training from June 1982 to 
October 1982 and in March 1985.  She also had a period of 
inactive duty training in December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
June 1997.  

Pursuant to that remand, the RO contacted the appellant and 
inquired as to whether she sought service connection for an 
eye disorder as a residual of a head injury or as a separate 
disorder.  She responded in the affirmative in statements 
received in July 1997 and December 1997.  Therefore, the 
statement of the issue on appeal is as set forth above.  

During the June 1999 hearing before a member of the Board, 
the appellant indicated her desire to withdraw her appeal 
with respect to the cervical spine.  The hearing testimony, 
reduced to writing in the form of a hearing transcript, is 
accepted as a written statement withdrawing the appeal, as is 
required by regulation.  38 C.F.R. § 20.204(b) (1999).  
Therefore, this claim is no longer before the Board.    

In addition, during the hearing, the appellant raised the 
issues of entitlement to service connection for a bilateral 
shoulder disorder and entitlement to non-service connected 
pension benefits.  These matters are referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  In a December 1990 decision, the Board denied entitlement 
to service connection for claims including a low back 
disorder and residuals of a head injury to include a cysto-
tumor and papilledema of the eyes.  In March 1993, the United 
States Court of Veterans Appeals affirmed the Board's 
decision.  

2.  In a December 1993 rating decision, the RO found no new 
and material evidence to reopen the appellant's claim.  The 
RO notified the appellant of that decision, but she did not 
initiate an appeal.  

3.  Evidence received since the December 1993 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

4.  The appellant had a two-week period of active duty for 
training from March 2 to March 16, 1985.      

5.  There is no competent medical evidence showing that the 
appellant incurred or aggravated a low back disorder during 
this period of active duty for training.  

6.  There is no competent medical evidence showing that the 
appellant incurred or aggravated residuals of a head injury, 
to include a cysto-tumor and papilledema of the eyes, during 
this period of active duty for training.  

7.  The appellant is not a veteran for VA benefit purposes 
with respect to the above claims.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999). 

2.  New and material evidence has been received since the 
December 1993 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A low back disorder was not incurred or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101, 1131 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.6 (1999).

4.  Residuals of a head injury, to include a cysto-tumor and 
papilledema of the eyes were not incurred or aggravated 
during active duty for training.  38 U.S.C.A. §§ 101, 1131 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a low back disorder in a 
November 1988 rating decision.  In a February 1990 rating 
decision, the RO also denied service connection for residuals 
of a head injury to include a cysto-tumor and papilledema of 
the eyes.  Thereafter, in a December 1990 decision, the Board 
confirmed the denial of service connection for both claims.  
Finally, in a March 1993 memorandum decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") affirmed the Board's 
decision.  Therefore, the Board's December 1990 decision, 
which subsumes the RO's decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1999).

In October 1993, the appellant sought to reopen these claims.  
In a December 1993 rating decision, the RO found no new and 
material evidence to reopen the previously denied claims.  
The RO notified the veteran of this decision.  However, she 
did not initiate an appeal.  Therefore, the December 1993 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.     

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
[appellant's] claim."  Hodge, 155 F.3d at 1363.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

The following evidence was of record at the time of the 
December 1993 rating decision: 1) service medical records; 2) 
the appellant's April 1988 report of accidental injury; 3) an 
August 1988 statement from the appellant; 4) the report of 
the August 1988 VA examination; 5) the appellant's statements 
in her May 1989 substantive appeal; 6) the appellant's 
statement concerning the service investigation dated in 
August 1988; 7) testimony from the August 1989 hearing; 8) a 
December 1987 statement from Air Force Reserve personnel 
concerning authorization for medical care; 9) a September 
1989 statement from Robert K. Kuffa, D.O.; 10) April 1987 and 
November 1988 records from Brent J. Murphy, M.D.; 11) records 
dated from November 1988 to October 1989 from Henry Ford 
Hospital; 12) a Reserve Order dated in January 1990; 13) the 
cover sheet of the November 1988 Line of Duty determination; 
and 14) statements for the Line of Duty investigation, 
consisting of statements from the appellant, J.J.O., R.R.A., 
S.J.B., J.L.S., and L.E.K.  

The RO has received a significant amount of evidence since 
the December 1993 rating decision, some of it duplicative of 
evidence previously considered.  Evidence that was of record 
at the time of that decision includes the November 1988 Line 
of Duty cover sheet and statements from the appellant and 
other personnel, as well as medical records from Henry Ford 
Hospital dated in November 1988, June 1989, and October 1989.  
In addition, some of the appellant's testimony from the March 
1996 and June 1999 hearing testimony is cumulative of 
testimony offered in August 1989.  However, the balance of 
the evidence is not duplicative or cumulative of the 
previously submitted evidence.  Moreover, there is some 
evidence, which goes to both issues, that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Specifically, the October 1993 
statement from Barry Skarf, Ph.D., M.D., of Henry Ford 
Hospital (received in August 1995) and medical records from 
Arthur I. Bouier, M.D., require reopening of the claim for 
consideration with the entire record.  Dr. Bouier's records 
show complaints of back pain both before and after March 
1985.  Dr. Skarf's statement suggests that the appellant's 
papilledema could be related to a head injury.  Accordingly, 
the Board finds that there is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Thus, the claims 
are reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 
206. 


Service Connection Claims

As the Board has reopened the claims for service connection 
for a low back disorder and residuals of a head injury, the 
Board must now address the claims based on all the evidence 
of record.  Winters, 12 Vet. App. at 206.  Initially, the 
Board finds that the appellant has had ample opportunity to 
submit evidence and argument on the claims at issue and will 
therefore not be prejudiced by the Board's consideration of 
her claims at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The issue before the Board is entitlement to service 
connection for a low back disorder and residuals of a head 
injury for purposes of disability benefits.  However, before 
becoming entitled to status as a claimant for VA benefits, an 
appellant must first demonstrate by a preponderance of the 
evidence (1) that she is a "veteran," or (2) "veteran" 
status for the person upon whose military service the claim 
for VA benefits is predicated.  Laruan v. West, 11 Vet. App. 
80, 84 (1998).  Unless an appellant first carries this 
initial burden, the laws administered by the Secretary and 
the resources of VA are not applicable or available. Id. at 
84-86.  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during active duty for training or inactive duty 
training, the appellant must establish a service-connected 
disability in order to achieve status as a veteran.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  The threshold requirement for 
service connection is that the claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

First, the Board notes that the evidence shows a history of 
diagnosed low back strain with lumbar laminectomy in October 
1989 and a current diagnosis of pseudotumor cerebri, which 
was initially diagnosed as papilledema of the eyes and cysto-
tumor.  Second, the veteran asserts that she fell and was 
injured during ACDUTRA in March 1985.  For the limited 
purpose of determining whether a claim is well grounded, the 
Board presumes the truthfulness of her assertion.  Arms v. 
West, 12 Vet. App. 188, 193 (1999); Robinette v. Brown, 8 
Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). 

However, after considering all the evidence of record, the 
Board finds that both of the veteran's claims must fail 
because there is insufficient evidence to establish service 
connection.  Specifically, a review of the claims folder 
reveals no competent medical evidence of a relationship 
between the alleged fall in March 1985 and the appellant's 
low back disorder and alleged residuals of a head injury.  

Records from Dr. Bouier show complaints of back pain as early 
as February 1983, two years before the appellant's alleged 
fall.  She continued to complain of back pain intermittently 
through 1990.  During a March 1988 evaluation, she reported 
falling on a concrete floor in service in March 1985.  There 
is no opinion in these records that relates the back problems 
in any way to ACDUTRA.    

In addition, records from the Hamilton Avenue Family Health 
Center dated in December 1985 show that she reported injuring 
her back in the military in Italy.  Similarly, records from 
the University of Michigan dated in March 1989 show reports 
of back and head pain from March 1985 when she fell on 
concrete.  This evidence is not competent medical evidence of 
a nexus between ACDUTRA and the low back disorder.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In the October 1993 statement, Dr. Skarf states that it was 
possible that the appellant's pseudotumor cerebri and optic 
nerve swelling could have resulted from injuries sustained, 
particularly if they involved her head.  The Board finds that 
this statement is insufficient to establish plausibility of 
the appellant's claim.  A medical opinion expressed in terms 
of "could" or "may" also implies "could not" or "may 
not," and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The Board acknowledges 
that the use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and that 
an etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
However, Dr. Skarf concedes in the statement that he does not 
know the nature of the appellant's alleged injuries from the 
reported 1985 fall.  Therefore, his opinion can be no more 
than speculation.  

In fact, the Board notes that, in a June 1989 letter, Dr. 
Skarf questioned whether the pseudotumor cerebri was related 
to the appellant's cardiac problems, which have not been 
alleged or shown to be related in any way to service.    

The Board observes that the appellant has submitted two 
statements from Dr. Skarf, both dated in October 1993.  The 
first submission indicates that, when Dr. Skarf first saw the 
appellant, she related that she had a history of a back 
injury secondary to a fall in 1983.  The second submission, 
which was received during the appellant's March 1996 hearing, 
indicates that the appellant related a history of a back 
injury secondary to a fall in March 1985.  Otherwise, the 
statements are identical.  Other records from Dr. Skarf and 
Henry Ford Hospital also show a report of service injury in 
1983 as well as in 1987.        

There is no evidence of record to suggest that the appellant 
is a trained medical professional.  Therefore, as a lay 
person, she is competent to relate and describe her symptoms, 
but she is not competent to offer an opinion on matters that 
require medical knowledge, such as a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Similarly, the appellant's testimony suggesting that a doctor 
told her that her eye problems were directly related to head 
injuries sustained in a fall in 1985 during ACDUTRA is 
insufficient to establish service connection.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.  

Finally, during the March 1996 hearing, the appellant 
indicated that there were medical books that explained that 
an injury was the only way to incur her eye problems.  The 
Board acknowledges that, in certain circumstances, medical 
treatise evidence may be sufficient to establish 
plausibility.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, in 
this case, the appellant did not in fact submit such 
evidence.  

As discussed above, the appellant must show by a 
preponderance of the evidence that she is a veteran.  Laruan, 
11 Vet. App. at 84-86.  Because the record does not establish 
that the appellant was disabled from an injury incurred or 
aggravated in line of duty while serving on active duty for 
training, the Board cannot recognize the appellant as having 
veteran status during the period in question, March 1985.  
38 C.F.R. § 3.6(a).  Therefore, the claim must fail as a 
matter of law.  Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).
 

ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a head injury, to include 
a cysto-tumor and papilledema of the eyes is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

